Citation Nr: 1530109	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  04-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for degenerative arthritis of the right shoulder, to include as secondary to a low back disability and as a qualifying chronic disability under 38 C.F.R. § 3.317.

2. Entitlement to service connection for a left shoulder disability, to include as secondary to a low back disability and as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for a disability manifested by bilateral foot pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317. 

4. Entitlement to service connection for a low back disability, to include as secondary to a bilateral foot disability and as a qualifying chronic disability under 38 C.F.R. § 3.317. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1977 and from June 1991 to November 1991, and has additional Army Reserve service. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2004 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for bilateral foot, low back, shoulder, and psychiatric disabilities. The case was remanded by the Board in July 2006, June 2009, and December 2010. 

By decision in February 2012, the Board denied service connection for bilateral foot, low back, shoulder, and psychiatric disabilities. The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a March 2013 memorandum decision. The Court vacated the Board's decision as to foot, back, and shoulder disabilities, and considered the issue related to a psychiatric disability abandoned. In October 2013, resultant to the March 2013 memorandum decision, the Board remanded the remaining issues regarding service connection for bilateral foot, low back, and shoulder disabilities.

Review of the VA paperless claims processing systems reveals additional documents pertinent to the present appeal, specifically, updated VA treatment records and a May 2015 brief from the Veteran's representative. 
The issues of entitlement to service connection for a left shoulder disability, to include as secondary to a low back disability and as a qualifying chronic disability under 38 C.F.R. § 3.317, a disability manifested by bilateral foot pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and a low back disability, to include as secondary to a bilateral foot disability and as a qualifying chronic disability under 38 C.F.R. § 3.317, addressed in the REMAND portion of the decision below, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has experienced right shoulder symptoms, characterized as degenerative arthritis, since his second period of active service to the present.


CONCLUSION OF LAW


Degenerative arthritis of the right shoulder was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a). In order to establish service connection, the evidence must generally show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology. Continuity of symptomatology may be established if a claimant can demonstrate:  (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007). Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.

For purposes of 3.303(b), where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, the Veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013). Such chronic diseases, including arthritis, may also be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1133; 38 C.F.R. §§ 3.307, 3.309.

The Veteran filed a June 2003 claim of entitlement to service connection for a right shoulder disability, albeit on a secondary basis as related to his claimed low back disability. He has denied in-service right shoulder trauma. Service connection is not currently in effect for a low back disability. 

However, it is significant that in a September 1991 Report of Medical History, conducted during the Veteran's second period of active service dated from June 1991 to November 1991, he reported that he did not know if he had a painful or "trick" shoulder or elbow. While the examiner did not note the presence of a right shoulder disability on the accompanying Report of Medical Examination, he did note on the reverse page of the Repot of Medical History reserved for comments that the Veteran had some arthritis in the right shoulder.

Also, in an October 1991 Report of Medical History, conducted during that period of active service, the Veteran reported a painful or "trick" shoulder or elbow and reported that he did not know if he had arthritis, rheumatism, or bursitis. The examiner did not note the presence of a right shoulder disability on the accompanying Report of Medical Examination, and did not enter any comments on the reverse page of the Report of Medical History. 
 
After that second period of active service dated from June 1991 to November 1991, the Veteran reported, on a November 1996 Report of Medical History, conducted due to his age of 40 years, the Veteran reported that he did not know if he had a painful or "trick" shoulder or elbow. The examiner did not note the presence of a right shoulder disability on the accompanying Report of Medical Examination, and did not enter any comments on the reverse page of the Report of Medical History. Treatment records of an unknown facility dated in March 1999 indicate that the Veteran complained of right shoulder pain and reported that he felt such was arthritis. No diagnosis was rendered. His VA treatment records dated in January 2001 indicate that he complained of right shoulder pain, for 10 years. No diagnosis was rendered. Also, on an August 2001 Report of Medical History, conducted for enlistment into a period of Army Reserve service, he reported that he had a painful shoulder, elbow, or wrist, as well as painful joints and arthritis, rheumatism or bursitis. While the examiner did not note the presence of a right shoulder disability on the accompanying Report of Medical Examination, he did note on the reverse page of the Report of Medical History reserved for comments that regarding the painful shoulder, elbow, or wrist, and the arthritis, rheumatism, or bursitis, the Veteran was referring to both shoulders. 

VA treatment records dated throughout the appellate period indicate that the Veteran has reported right shoulder pain, specifically, during instances of treatment in October 2004, April 2005, October 2005, and November 2010. On VA examination in March 2011, the Veteran reported that his right shoulder hurt every day, and on VA examination in October 2014, he reported that he experienced right shoulder pain over time. There is no evidence that the Veteran's right shoulder symptoms, which appear to have begun in 1991 during his second period of active service, have resolved. Significantly, at the time of the Veteran's March 2011 VA examination, the examiner reported that January 2011 X-ray examination results revealed right shoulder osteoarthritis. The examiner, during the October 2014 VA examination, referred to such X-ray examination results and diagnosed the Veteran with degenerative arthritis of the right shoulder. 

Based on the forgoing, the Board finds that the Veteran's degenerative arthritis of the right shoulder had its onset in service. The Veteran has a current diagnosis of degenerative arthritis of the right shoulder and an in-service complaint of right shoulder symptoms and a noted in-service history of some arthritis in the right shoulder, albeit without diagnosis or X-ray examination report. His in-service and post-service treatment records do not show resolution of a right shoulder disability. 38 C.F.R. § 3.303(d). The Board notes here that a sufficient in-service diagnosis of arthritis of the right shoulder is not required, as right shoulder symptoms are noted during service, have existed since that time, and have been currently diagnosed as arthritis. The Board thus finds that the evidence of record sufficiently places the onset of degenerative arthritis of the right shoulder during active service. Service connection for such is thus warranted. The appeal is granted.


ORDER

Service connection for degenerative arthritis of the right shoulder is granted.


REMAND

The most recent VA treatment records associated with the claims file are dated in March 2015. On remand, the AOJ should supplement the record with the Veteran's updated VA treatment records.

Resultant to the Court's March 2013 memorandum decision, the Board, in its October 2013 remand, noted that orders for VA examinations found in the prior remands required that the Veteran be examined by a specialist in orthopedics and such was not done, and that a discussion was warranted as to whether the Veteran's claimed disability manifested by foot pain should be considered an undiagnosed illness that may be presumptively service connected. The Board requested that the Veteran undergo a VA examination and that the examiner opine as to the likelihood that a bilateral foot disorder was related to service, including as a qualifying chronic disability under 38 C.F.R. § 3.317. In an October 2014 VA examination report, the examiner, an attending physician and not an orthopedist, declined to diagnose the Veteran with a bilateral foot disability; however she did not provide an opinion as to whether his bilateral foot complaints represent an undiagnosed illness or a medically unexplained chronic multisymptom illness, pursuant to 38 C.F.R.            § 3.317. A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. Stegall v. West, 11 Vet. App. 268 (1998). 

Further, while the examiner noted that the Veteran did not have a history of pes planus, such is clearly borne by the record. He was diagnosed with slight flattening of the bilateral arches in November 1996, moderate symptomatic bilateral pes planus in August 2001, and asymptomatic pes planus in October 2002. 

On remand, the AOJ should afford the Veteran a VA examination with an orthopedist, not with the examiners that have conducted his prior VA examinations. The orthopedist should specifically comment as to whether pes planus or osteoarthritis are conditions that can resolve, and if so, whether such is the case in the present appeal. In essence, the Board seeks an opinion as to how the Veteran was diagnosed with osteoarthritis of the bilateral feet in January 1998 by X-ray and not in July 1998, June 2003, and March 2010; and how the Veteran presented with slight flattening of the bilateral arches in November 1996 and pes planus in August 2001 and October 2002, and not in March 2010 or October 2014. 

The orthopedist should also specifically discuss whether the Veteran's bilateral foot complaints represent an undiagnosed illness or a medically unexplained chronic multisymptom illness. The orthopedist should also opine as whether any current bilateral foot disability is related to active service in Germany in the 1970's, as the Veteran reported during his October 2014 VA examination that he was exposed to cold at that time. In this regard, the Board notes that the Veteran's service separation document, his DD-214, indicates that he has service in Germany during his first period of active service dated from May 1973 to May 1977. The Board also notes that during treatment in December 1997, the Veteran was diagnosed with metatarsalgia and reported that his bilateral foot pain was worse when the weather was cold. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's treatment records maintained by the Charleston, South Carolina VA Medical Center (VAMC) dated from March 2015 to the present. If no such records are available or do not exist or the search for them yields negative results and it is determined that further attempts to obtain these records would be futile, then this should be clearly documented in the claims file and the Veteran appropriately notified.

2. Schedule the Veteran for a new VA examination, with an updated bilateral foot X-ray examination, with an orthopedist. The examiner should diagnose all current bilateral foot disabilities.

(a) If the examiner determines that there is no diagnosed bilateral foot disability, he or she should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral foot complaints represent an undiagnosed illness or a medically unexplained chronic multisymptom illness, pursuant to 38 C.F.R. § 3.317.

(b) If the examiner determines that there is no diagnosed bilateral foot disability, he or she should comment as to whether pes planus or osteoarthritis are conditions that can resolve, and if so, whether such is the case in the present appeal. The examiner should also comment as to how the Veteran was diagnosed with osteoarthritis of the bilateral feet in January 1998 by X-ray and not in July 1998, June 2003, and March 2010; and how the Veteran presented with slight flattening of the bilateral arches in November 1996 and pes planus in August 2001 and October 2002, and not in March 2010 or October 2014.

(c) The examiner should opine as to whether it is at least as likely as not that a bilateral foot disability is related to any period of active service. The examiner should specifically consider that the Veteran served in Germany during his first period of active service dated from May 1973 to May 1977, that during his October 2014 VA examination he reported that he was exposed to cold at that time, and that during treatment in December 1997, the Veteran was diagnosed with metatarsalgia and reported that his bilateral foot pain was worse when the weather was cold. The examiner is informed that the Veteran's service separation document, his DD-214, indicates that he has service in Germany. 

(d) If the examiner responds affirmatively to the above inquiries, (a) through (c), the examiner should opinion as to whether it is at least as likely as not that a low back disability is proximately due to, or the result of, the bilateral foot disability. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any low back disability has been aggravated (made permanently worse beyond the natural progression of the disease) by a bilateral foot disability.
(i) As to the Veteran's scoliosis, noted on VA examination in March 2011, diagnosed by a January 2011 X-ray examination, the examiner should opine as to whether scoliosis constitutes a congenital disease or defect, as defined by VAOPGCPREC 82-90 (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease).

(ii) If the Veteran's scoliosis constitutes a congenital disease, the examiner should opine as to whether it is at least as likely as not that it was aggravated by any period of active service, or any aspect thereof, including any bilateral foot disability.

(iii) If the Veteran's scoliosis constitutes a congenital defect, the examiner should opine as to whether it is at least as likely as not that there was additional disability due to disease or injury superimposed upon such defect any period of active service, or any aspect thereof, including any bilateral foot disability.

(e) If the examiner responds affirmatively to the above inquiries, (d), the examiner should opine as to whether it least as likely as not that a left shoulder disability is proximately due to, or the result of, the low back disability. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any left shoulder disability has been aggravated (made permanently worse beyond the natural progression of the disease) by a low back disability.
(f) If the examiner determines that there remains any symptoms of a low back or left shoulder disability not attributable to the diagnosed disabilities, he or she should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any such symptoms represent an undiagnosed illness or a medically unexplained chronic multisymptom illness, pursuant to 38 C.F.R. § 3.317.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examinations, and the examiners should note such review. The opinions should be based on examination findings, historical records, and medical principles. The examiner should fully articulate a sound reasoning for all conclusions made. If the requested opinions cannot be provided without resorting to mere speculation, the examiners should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

3. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record. If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


